Dismissed and Opinion Filed December 1, 2016




                                         S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00704-CV

                          IN THE INTEREST OF E.R.-R., A CHILD

                       On Appeal from the 305th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. JD-82402-X

                              MEMORANDUM OPINION
                        Before Justices Bridges, Lang-Miers, and Whitehill
                                    Opinion by Justice Bridges
          The filing fee, docketing statement and clerk’s record in this case are past due. By

postcard dated June 15, 2016, we notified appellant the $205 filing fee was due. We directed

appellant to remit the filing fee within ten days and expressly cautioned appellant that failure to

do so would result in dismissal of the appeal. By postcard dated July 29, 2016, we sent appellant

a second notification that the $205 filing fee was due. We again directed appellant to remit the

filing fee within ten days and expressly cautioned appellant that failure to do so would result in

dismissal of the appeal. Additionally, by postcard dated June 15, 2016, we informed appellant

the docketing statement in this case was due. We cautioned appellant that failure to file the

docketing statement within ten days might result in the dismissal of this appeal without further

notice.

          Finally, by letter dated November 3, 2016, we informed appellant that we had received

notice from the District/County that the clerk’s record had not been filed because appellant had
not paid or made arrangements to pay the clerk’s fee. We instructed appellant to provide the

Court with written verification that payment or payment arrangements had been made to the

district/county clerk. We cautioned appellant that we would dismiss this appeal if we did not

receive the written verification or documentation requested in our letter within ten days. To date,

appellant has not paid the filing fee, filed the docketing statement, filed the requested

documentation, or otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b), (c); 42.3(b), (c).




                                                     /David L. Bridges/
                                                     DAVID L. BRIDGES
                                                     JUSTICE



160704F.P05




                                               –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF E.R.-R., A CHILD,               On Appeal from the 305th Judicial District
                                                   Court, Dallas County, Texas
No. 05-16-00704-CV                                 Trial Court Cause No. JD-82402-X.
                                                   Opinion delivered by Justice Bridges.
                                                   Justices Lang-Miers and Whitehill
                                                   participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

     It is ORDERED that appellee recover her costs of this appeal from appellant EDDY
RAMIREZ-RODRIGUEZ.


Judgment entered this 1st day of December, 2016.




                                             –3–